This is city council business, rather than supreme court business. Building codes of cities concern themselves with innumerable matters of detail, and it will not do to single out or *Page 165 
subject to criticism one particular provision, detached from its place in the whole scheme. The preparation of a building code requires the exercise of judgment in the light of many circumstances known to the local legislative bodies, but not to the court.
All plumbing work was originally in lead, as the word "plumbing" itself implies. The ordinance is treated in the majority opinion as one making an initial exception in favor of all lead installation in one and two-story buildings; whereas, the ordinance of 1911 made an exception in favor of threaded iron pipe, permitting its optional use in buildings over two stories in height. Nothing but lead installation has ever been used in one and two-story buildings, the type of building embracing the mass of private residences.
As said in the majority opinion, if a state of facts can reasonably be presumed to exist which would justify the ordinance, the court will presume that such facts did exist, and that the ordinance was passed for this reason. Doubtless, several reasons could be assigned for the exclusive use of lead in the average residence building. For one thing, these buildings are generally of wood, and lead plumbing is much more flexible than the iron pipes. On the other hand, the higher buildings are made of brick, cement or stone, and may be considered more adapted to the use of a more rigid system of plumbing in which threaded iron pipes are used.
The majority say the question of public health is not involved. Setting aside the testimony in regard to the Durham system as more susceptible to stoppage, a consideration affecting health, the question of safety may also be involved. At any rate, it was for the city council to say.
I think the judgment of the trial court should be affirmed. *Page 166